John Hancock Variable Insurance Trust POWER OF ATTORNEY I do hereby constitute and appoint John J. Danello, Kinga Kapuscinski, Thomas M. Kinzler, Nicholas J. Kolokithas, Christopher Sechler, Betsy Anne Seel, Steven Sunnerberg and Andrew Wilkins, or any one of them, my true and lawful attorneys to execute registration statements to be filed with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”) and/or the Investment Company Act of 1940, as amended (the “1940 Act”), and to do any and all acts and things and to execute any and all instruments for me and in my name in the capacities indicated below, which said attorneys, or any of them, may deem necessary or advisable to enable John Hancock Variable Insurance Trust (the “Trust”), to comply with the 1933 Act and the 1940 Act, and any rules, regulations and requirements of the SEC, in connection with such registration statements, including specifically, but without limitation, power and authority to sign for me in the capacity indicated below, the Trust’s registration statement on Form N-14 relating to the portfolio combination listed below and any amendments (including post-effective amendments) thereto; and I do hereby ratify and confirm all that the said attorneys, or any of them, shall do or cause to be done by virtue of this power of attorney. Portfolio Combinations 1.Fundamental Value Trust Fundamental Large Cap Value Trust Name Signature Title Date Charles L. Bardelis /s/ Charles L. Bardelis Trustee * ** Craig Bromley /s/ Craig Bromley Trustee* ** Peter S. Burgess /s/ Peter S. Burgess Trustee* ** William H. Cunningham /s/ William H. Cunningham Trustee* ** Grace K. Fey /s/ Grace K. Fey Trustee* ** Theron S. Hoffman /s/ Theron S. Hoffman Trustee* ** Deborah C. Jackson /s/ Deborah C. Jackson Trustee* ** Hassell H. McClellan /s/ Hassell H. McClellan Trustee* ** James M. Oates /s/ James M. Oates Trustee* ** Steven R. Pruchansky /s/ Steven R. Pruchansky Trustee* ** Gregory A. Russo /s/ Gregory A. Russo Trustee* ** Warren A. Thomson /s/ Warren A. Thomson Trustee* ** *Trustee of John Hancock Variable Insurance Trust **March 13, 2014
